

115 HR 4630 IH: To amend title 49, United States Code, to ensure military airports are eligible for certain grant funds.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4630IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Pearce introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to ensure military airports are eligible for certain grant
			 funds.
	
 1.Former military airportsSection 47118(a) of title 49, United States Code, is amended— (1)in paragraph (1)(C) by striking “or” at the end;
 (2)in paragraph (2) by striking the period at the end and inserting “; or”; and (3)by adding at the end the following:
				
 (3)the airport is— (A)a former military installation; and
 (B)a primary airport.. 